Case: 21-60415     Document: 00516463214         Page: 1     Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               September 7, 2022
                                  No. 21-60415                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Jose Federico Cruz-Sanchez,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                        Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A098 887 007


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Jose Federico Cruz-Sanchez, a native and citizen of El Salvador,
   petitions for review of the decision by the Board of Immigration Appeals
   (BIA) denying his third motion to reopen, as well as dismissing his appeal
   from the immigration judge’s (IJ) denial of his second motion to reopen.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60415       Document: 00516463214          Page: 2   Date Filed: 09/07/2022




                                     No. 21-60415


            When evaluating a denial of a motion to reopen, we review the BIA’s
   order but will also evaluate the IJ’s underlying decision to the extent it
   influenced the BIA’s opinion. See Nunez v. Sessions, 882 F.3d 499, 505 (5th
   Cir. 2018). When the BIA affirms the IJ without opinion, we review the IJ’s
   decision. See Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003). A denial of
   a motion to reopen is reviewed under “a highly deferential abuse-of-
   discretion standard.” Ramos-Portillo v. Barr, 919 F.3d 955, 958 (5th Cir.
   2019).
            Cruz-Sanchez failed to challenge the IJ’s denial of his second motion
   to reopen on grounds that it was numerically barred for all issues except
   changed country conditions. Although we will liberally construe the brief of
   a pro se litigant, such as Cruz-Sanchez, pro se litigants “must still brief the
   issues.” Rui Yang v. Holder, 664 F.3d 580, 589 (5th Cir. 2011). Thus, he has
   abandoned his challenge to the IJ’s denial of his motion to reopen on these
   grounds. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
            Regarding the BIA’s denial of his third motion to reopen on grounds
   of changed country conditions, Cruz-Sanchez failed to show that the BIA
   abused its discretion because his evidence did not provide a “meaningful
   comparison between the conditions at the time of the removal hearing and
   the conditions at the time” he moved to reopen. See Nunez, 882 F.3d at 508.
            Cruz-Sanchez’s argument that the IJ and BIA violated his due process
   rights lacks merit because “there is no liberty interest at stake in a motion to
   reopen due to the discretionary nature of the relief sought.” Hernandez-
   Castillo v. Sessions, 875 F.3d 199, 205 (5th Cir. 2017) (internal quotation
   marks and citation omitted). Finally, his argument that the BIA violated his
   due process rights by using its summary affirmance procedure also lacks
   merit because we have foreclosed that issue. See Garcia-Melendez v. Ashcroft,




                                          2
Case: 21-60415      Document: 00516463214            Page: 3   Date Filed: 09/07/2022




                                      No. 21-60415


   351 F.3d 657, 662-63 n.2 (5th Cir. 2003), abrogated on other grounds by Patel v.
   Garland, 142 S. Ct. 1614 (2022).
          Accordingly, Cruz-Sanchez’s petition for review is DENIED.




                                           3